Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1514488.
GB ‘488 taught an applicator which is capable of securing a self-adhesive seam tape which includes a body, a roller which is rotatably mounted to the body and a handle which is attached to the body. More specifically, the reference to GB ‘488 taught the use of a cylinder 1 having an embossing surface 2 which was rotatably mounted on an arm 8 (the body) where the other end of the arm had attached thereto a handle. The reference taught that the roller was provided with an embossing surface so as to impart an embossing upon a heat embossable surface. The reference was thus capable of having surface features for the embossing roller which complement the dimpled surfaces of the dimpled waterproof membranes. The applicant is advised that the dimpled waterproof membranes are the material being worked upon and as such are given no weight in the claim. 
With respect to claim 2, the surface of the roller in GB ‘488 was taught to have a smooth floor with a plurality of projections (and clearly are capable of being configured to complement recesses of a material to be worked upon). Regarding claim 3, the material worked upon is given no weight in the apparatus claim herein and the roller is clearly capable of having a plurality of projections which are a perfect complement to a dimpled surface of a membrane to be embossed or pressed with the roller. Regarding claim 4, the material worked upon is given no weight in the apparatus claim herein and the roller is clearly capable of having a plurality of projections which are an incomplete complement to a dimpled surface of a membrane to be embossed or pressed with the roller. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1514488 in view of either one of Chandler et al (US 3910738) or Gregg (US 7140804).
GB ‘488 is discussed at length above in paragraph 3 and applicant is referred to the same for a complete discussion of the reference. GB ‘488 provided a roller on a base which included a handle so that the roller was able to be disposed over a surface to perform an embossing operation therein, however there is no indication that the device incorporated a means on the base to support additional weight to press the roller against the surface during the embossing operation. 
Either one of Chandler et al or Gregg et al taught that it was known at the time the invention was made to provide a support on the base of a roller which was used to emboss a surface where the support was provided so that weight could be added to the base to allow for more pressure to be applied during the embossing operation to press the roller against the surface being worked upon. More specifically, the reference to Chandler et al taught that one would have provided rod 24 which was designed to support weights 26 which were added to the base in order to provide additional weight to the device as desired, see column 1, lines 61-68. The reference to Chandler et al taught a roller 14 which was used to emboss a surface as the roller was moved over a surface and the roller had a handle member 20 associated with the same. The reference to Gregg taught that posts 44 were provided on cross bar 40 which supported the roller 24 and which were designed so that weights 50 could be added to the roller (where the roller was used to emboss a surface therein), see column 4, line 50-column 5, line 2. It would clearly have been obvious to one of ordinary skill in the art at the time the invention was made to provide a structure which allowed for added weight to be applied to the device in order to assist with the embossing operation (where necessary to further press the roller against the surface being embossed) as suggested by Gregg or Chandler et al in the device of GB 1514488.
Allowable Subject Matter
Claims  6-15 are allowed.
The prior art failed to teach the dimpled waterproof membranes and seam tape used together with the seam tape applicator as claimed in both the method and system (noting that the “system” as claimed is merely a combination of components which are used together much like a kit and such included the applicator, the seam tape and two dimpled waterproof membranes).
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746